Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142842 & (53)(66)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  KENNETH ADMIRE,                                                                                                      Justices
      Plaintiff-Appellee/Cross-Appellant,
  v                                                                  SC: 142842
                                                                     COA: 289080
  AUTO-OWNERS INSURANCE COMPANY,                                     Ingham CC: 07-001752-NF
        Defendant-Appellant/Cross-Appellee.
  _________________________________________/

         On March 7, 2012, the Court heard oral argument on the application for leave to
  appeal the February 15, 2011 judgment of the Court of Appeals. On order of the Court,
  the motion to strike portions of the plaintiff’s briefs and exhibits is DENIED. The
  application is again considered, and it is GRANTED. The parties shall include among
  the issues to be briefed: (1) whether MCL 500.3107(1)(a) allows the plaintiff to recover
  the full cost of handicap-accessible transportation or whether the plaintiff’s recovery is
  offset to the extent that the handicap-accessible transportation replaces the plaintiff’s
  other transportation costs; (2) if the plaintiff’s recovery is offset, what procedure a
  factfinder must undertake in calculating the amount of the plaintiff’s recovery and what
  evidence is relevant to that calculation; (3) whether there is any basis in MCL
  500.3107(1)(a) to treat transportation costs differently from other household expenses,
  such as food or housing, that every person incurs whether injured or not; and (4) whether
  the principles and standards articulated in Griffith v State Farm Mutual Automobile Ins,
  472 Mich 521 (2005), are sufficient to resolve this dispute.

          We invite the continued participation of all amici who have previously appeared in
  this case. Other persons or groups interested in the determination of the issues presented
  in this case may move the Court for permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2012                      _________________________________________
         h0320                                                                  Clerk